Opinion by
Me. Justice Cohen,
In this appeal by the Board of Property Assessment, Appeals and Review of Allegheny County (Board) the issues are identical with those presented in the appeal of the Board in the case of property owned by Massachusetts Mutual Life Insurance Company decided this day. The assessment ivas $1,396,200; the expert witness for Stanley Company of America, Inc., testified to a fair market value of $1,200,000; the Board’s witness testified to an “actual market value” of $2,140,-*583000; and the court below found the fair market value to be $1,700,000. It then reduced this figure to an assessment of $748,000 by application of the common level ratio of assessed value to market value for the triennium 1963, 1964 and 1965 of 44%.
What we have said in the Massachusetts Mutual case applies here as well. The order of the court below is affirmed.
Mr. Chief Justice Bell concurs in the result.
Mr. Justice Eagen dissents.